Citation Nr: 1206423	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, in part, denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000.

Recent VA medical records have been placed in the record via the Virtual VA paperless claims processing system.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was previously before the Board in April 2010, when it was remanded for additional development including retrieval of records, examination of the veteran, and a medical opinion.  Recent correspondence from the Veteran requires that the appeal be remanded again.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Veteran claims entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Peyronie's disease, penis deformity, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities.  

During this appeal, the Veteran's claims have been treated as two distinct issues with the claim related to Peyronie's disease (penile deformity) being separate from the more general claim for residuals of the surgery for bilateral hydroceles and spermatoceles.  In a prior appeal, the Veteran asserted that his surgical residuals were scrotal pain and recurrence of symptoms of hydroceles and spermatoceles.  The Board previously denied this claim.  Accordingly, in April 2010 the Board denied the reopening of this claim.  

The Veteran's claim for Peyronie's disease, penile deformity, is distinctly identifiable and separate from his prior denied claim for complaints of scrotal pain.  Accordingly, this issue was remanded for additional development in April 2010.  

Recent correspondence from the Veteran has been confusing with respect to his assertions.  In a December 2011 written statement he stated that "I am not sure you are concentrating on the appropriate thing  . . .  it is my right testicle that is giving me problems and ask that you take that into consideration.  I would like to have a live hearing with someone so that I may present my case in this way."  

In a January 2012 letter he stated that he had pain from his right testicle and that "I have no pain from Peyronie's disease.  I have never had pain from my penis.  It has always been my right testicle.  I will swear on a bible that this is a true statement."

In a third letter, dated December 29, 2011 the Veteran wrote "as you can see I am having trouble explaining my problems as I wrote before.  I do have pain from surgery.  The Peyronie's disease.  It is difficult to stand up to urinate an[d] it has ruined my sex drive as it hurts my wife."  

These recent letters provide conflicting assertions as to what the Veteran is claiming.  These letters also show a lack of understanding that the reopening of the claim for service connection scrotal and testicular symptoms pursuant to 38 U.S.C.A. § 1151 was denied by the April 2010 Board decision.

In his May 2008 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing at the RO.  In October 2008 he cancelled his request for this hearing.  In light of the Veteran's conflicting assertions in his recent correspondence, and his specific request for a live hearing in December 2011, a remand to afford him the opportunity to appear at a Travel Board Hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

Schedule the Veteran for the requested Travel Board Hearing at the RO, or obtain his written confirmation that he no longer desires a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

